Citation Nr: 1316901	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 23, 2011.  

2.  Entitlement to an initial evaluation in excess of 20 percent for fibromyalgia for the period from July 2, 2008, to February 22, 2011.

3.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia on or after February 22, 2011.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for right elbow epicondylitis.

8.  Entitlement to service connection for left elbow epicondylitis.

9.  Entitlement to service connection for a neurological disorder, claimed as trembling and shaking, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for chest pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from December 1990 to June 1991.  He had additional periods of active duty for training and inactive duty for training in the National Guard from 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A Decision Review Officer (DRO) hearing was held in January 2011, and a videoconference hearing was held before the undersigned Veterans Law Judge in November 2012.  Transcripts of both hearings are of record.

In August 2012, the RO granted an increased evaluation for PTSD to 100 percent effective from February 23, 2011.  As such, the Veteran is in receipt of the maximum schedular evaluation available for PTSD since that date, and thus, it is considered a full grant of the benefits sought on appeal for that period of time.  Accordingly, the remaining issue before the Board is whether the Veteran is entitled to an increased evaluation for PTSD prior to February 23, 2011.  

Regarding the issue of entitlement to service connection for major depressive disorder, the Board notes that the RO indicated in the January 2010 statement of the case (SOC) that the grant of service connection for PTSD also included his depression.  However, the issue of entitlement to service connection for major depressive disorder was subsequently listed as an issue on appeal and addressed in the August 2012 supplemental statement of the case (SSOC).  The issue was also discussed during his November 2012 hearing.  Thus, the Veteran has been led to believe that the issue remains on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  Moreover, because a SSOC was already issued which explained the reason for the denial of the issue, to remand the claim to have a statement of the case (SOC) issued would be superfluous. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is unnecessary even where there is error on the part of VA, where such error was not ultimately prejudicial to the veteran's claim).  Therefore, the Board concludes that its jurisdiction extends to consideration of the issue of entitlement to service connection for major depressive disorder and that the appellant will not be prejudiced by considering that issue on appeal. See Rowell, 4 Vet. App. at 17 (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by a timely notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, where Board proceeded to review claims on appeal where no substantive appeal was filed, Board implicitly waived the filing requirement of the substantive appeal as to those claims).

The Virtual VA eFolder has been reviewed. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to all issues, the Board finds that VA medical records need to be obtained.  In August 2008 correspondence, the Veteran's attorney referenced records from the Louis A. Johnson VA Medical Center dated in April 2000 consisting of 2 pages.  In January 2011, the attorney referenced records from this medical center dated from January 2009 to August 2010 consisting of 40 pages.  Both letters indicated that the records were enclosed, yet went on to state that it was their understanding that VA would obtain these records electronically and that, if VA was unable to obtain these records, they would inform the attorney so that the records could be sent.

The August 2012 rating decision and supplemental statement of the case both indicate that VA records dated from 2009 and 2010 were reviewed.  The Board, however, is unable to locate such records in either the claims folder or the eFolder, and it is unclear whether these records were ever obtained.  Thus, a remand is required to obtain relevant VA records.  See 38 C.F.R. § 3.156(c)(2). 


Service connection for major depressive disorder

The Veteran contends that service connection is warranted for depression.  At the videoconference hearing, he testified that he believed he had two different disorders, but he guessed that his depression was caused by the same things that caused his PTSD. 

During a January 2009 VA mental disorders examination, the Axis I diagnosis was moderately severe major depressive disorder.  However, an opinion as to the etiology of the disorder was not provided.

The Veteran also underwent a VA PTSD examination in April 2009 at which time the Axis I diagnosis was chronic PTSD.  The examiner noted that no other mental disorders were found.  He further stated that the January 2009 VA examiner diagnosed major depressive disorder without attributing the depression to military experiences or anything else.  It was the current examiner's opinion that the Veteran did experience some depression, but it appeared to be secondary to PTSD rather than being a separate and distinct diagnosis.  Therefore, no specific depressive disorder diagnosis was considered to be warranted.  

The Veteran most recently underwent a VA PTSD examination in February 2011 during which the Axis I diagnosis was chronic PTSD.  In response to the statement "if any additional mental disorders have been diagnosed, explanation of how the symptoms are related to or are part of each mental disorder," the examiner noted major depression, moderate secondary to PTSD; panic attacks related to PTSD; and, alcohol dependence related to PTSD.  

The Veteran subsequently submitted a private psychological evaluation that was also conducted in February 2011, and the Axis I diagnosis was PTSD with delayed onset, chronic and severe; major depressive disorder, single episode, severe, without psychotic features, with melancholic features; generalized anxiety disorder; panic disorder without agoraphobia; and alcohol dependence, secondary to PTSD.  The examiner summarized her findings and stated that there was sufficient evidence to support the diagnoses of PTSD, depression, anxiety, and a panic disorder.  

On review, there is conflicting medical evidence, and it remains unclear as to whether the Veteran's depression is a separate and distinct disorder or is a symptom of his already service-connected PTSD and/or fibromyalgia.  Accordingly, the Board finds that a clarifying opinion is needed.  


Service connection for bilateral hearing loss and tinnitus

The Veteran contends that he has hearing loss and tinnitus related to in-service noise exposure.  At the videoconference hearing, he reported exposure to small arms fire and artillery.  He also stated that he noticed ringing in his ears while he was stationed in Iraq and indicated that it had continued since that time.   

The Veteran's service treatment records do not show a hearing loss disability for VA purposes in either ear.  See 38 C.F.R. § 3.385 (2012).  They do, however, contain various audiometric testing and reference audiograms noting that he was routinely exposed to hazardous noise.  Thus, the Veteran's reports of military noise exposure appear consistent with the circumstances of his service.

The Veteran was afforded a VA examination in February 2009.  He indicated that he first noticed the onset of bilateral tinnitus10 years earlier.  Audiometric testing also showed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  The diagnosis was asymmetric sensorineural hearing loss.  The examiner further stated that tinnitus was as likely as not a symptom associated with the hearing loss.  

In January 2010, a VA opinion was obtained.  The examiner stated that left ear hearing loss and tinnitus were not caused by or a result of noise exposure in combat.  In support of this statement, the examiner provided the following rationale:

The enlistment audiogram dated 14 Feb 1986 and the discharge audiogram dated 2 May 1991 both revealed normal hearing in the right and left ear.  Therefore, his current left ear hearing loss is not caused by or a result of noise exposure in combat.  His complaint of tinnitus is constant and bilateral, although, he has been discharged since 1991, and it has been 19 years since his discharge.  The tinnitus should have been reported in a much more timely manner to be considered a symptom of noise exposure in combat.  

The Veteran subsequently underwent an additional VA examination in March 2011 during which he reported in-service noise exposure and noted that he was a welder and used to hunt.  The Veteran also reported that he has noticed tinnitus for 12 years.  Audiometric testing again confirmed a hearing loss disability for VA purposes in the left ear, but not in the right ear.  Tinnitus was also noted to be as likely as not a symptom associated with the hearing loss.  The examiner, however, stated that hearing loss and tinnitus were not caused by or a result of artillery and communications.  The following rationale was provided:

The enlistment audiogram dated 2-14-86 revealed normal results bilaterally.  The pre deployment audiogram dated 12-15-90 revealed normal results bilaterally.  The post deployment audiogram dated 5-2-91 revealed normal results bilaterally.  The veteran has worked around noise for the past 12 years as a welder.  

On review, the Board finds the VA opinions of record to be inadequate.  See Barr.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and observable symptoms in service and thereafter.  Charles v. Principi, 16 Vet. App. 370 (2002).   However, it appears that the opinion regarding left ear hearing loss was based primarily upon the absence of a hearing loss disability at discharge from service.  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

While the most recent examiner appears to suggest that post-service occupational noise exposure may be the cause of hearing loss and/or tinnitus, it is not clear from the opinion.  It would have been helpful had the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how disability which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how it develops from other causes, in determining the likelihood that any current hearing loss and/or tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.





Service connection for right and left elbow epicondylitis

The Veteran contends that service connection is warranted for right and left elbow epicondylitis.  At the DRO hearing, the Veteran testified that his worst fibromyalgia aches were in his knees and elbows.  He thought that welding contributed to his elbow problems, but was not the cause.  At the videoconference hearing, he also reported that he carried radios and other combat equipment during service.  He believed that his elbow problems began five to six years after service.  He further testified that his elbow complaints could be part of his fibromyalgia.  

Private treatment records show that the Veteran was seen for bilateral chronic epicondylitis in July 2007.  A record dated in January 2008 indicated that he had cubital tunnel syndrome in both elbows, had failed injections and orthopedic referral, and that the only thing left was surgery.  It was also noted that he does repetitive banging with a hammer and welding and could not get out of his job.  Another note dated in November 2008 indicates that the Veteran's elbows were much better after being off of work.  

The Veteran was afforded a VA Persian Gulf examination in January 2009.  On physical examination, there was tenderness at the bilateral lateral epicondyles over the prominence of the greater trochanters bilaterally, but x-rays of the elbows were unremarkable.  The impression included epicondylitis to bilateral elbows.  

The Veteran was also afforded a VA fibromyalgia examination in February 2011.  On physical examination, there were tender points at the lateral epicondyle on both the right and left sides, and the assessment was fibromyalgia.  

On review, it remains unclear whether the Veteran has a separately diagnosed bilateral elbow disorder (epicondylitis and/or cubital tunnel syndrome) or whether his complaints related to the elbows are part of his already service-connected fibromyalgia.  Accordingly, the Board finds that a clarifying opinion is needed.  


Service connection for a neurological disorder, claimed as shaking and tremors, due to undiagnosed illness

The Veteran contends that service connection is warranted for a neurological disorder manifested by shaking and tremors.  At the videoconference hearing, he testified that he has shaking in his hands and body tremors.  

On VA examination in January 2009, the examiner noted that there was no evidence of a neurologic disorder, shakes, or tremors, on examination or review of the records.  

During a February 2011 VA fibromyalgia examination, no obvious tremor was noted, and EMG testing was normal.  The assessment was subjective paresthesias and tremor with no evidence of a neurological disorder.  The examiner stated that subjective paresthesias (numbness and tingling) are symptoms of the already service-connected fibromyalgia and not necessarily a separate diagnosis.  It was also noted that the tremor may be further explained as due to psychiatric etiology of panic attacks or anxiety according to recent mental health examination.  

This issue is being deferred pending receipt of VA medical records.  Additionally, on remand, the AMC/RO should specifically make a determination as to whether these complaints are separate from or are already being compensated as part of the service-connected fibromyalgia.  

Service connection for chest pain due to undiagnosed illness

The Veteran contends that service connection is warranted for chest pain.  At the DRO hearing, he testified that his chest pains come and go and might be panic attacks.  At the videoconference hearing, the Veteran testified that he has had chest pain for years.  He indicated that it is like a panic attack, but he is never quite sure what will bring it on.  

During a January 2009 VA examination, there was no diagnosis for the Veteran's claimed chest pain.  Instead, the examiner indicated that it was related to anxiety and had resolved.

At the February 2011 VA examination, the Veteran underwent various testing, but a chest x-ray, spirometry, and resting ECG were normal.  The examiner stated that there was no evidence of a medical etiology for chest pain; however, it appeared to have a psychiatric etiology of panic attacks/anxiety.  

This issue is being deferred pending receipt of VA medical records.  Additionally, on remand, the AMC/RO should specifically make a determination as to whether these complaints are separate from or are already being compensated as part of the service-connected PTSD.


PTSD and Fibromyalgia

The issues of increased initial evaluations for PTSD and fibromyalgia are also deferred pending receipt of VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board further notes that to the extent some of the claimed disabilities may be symptoms of already service-connected PTSD and/or fibromyalgia, the issues are considered as inextricably intertwined.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain medical records from the VA Medical Center in Clarksburg, West Virginia, dated from June 1992 to the present.  

The procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities should be followed.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

2.  The AMC/RO should refer the Veteran's file to the February 2011 VA PTSD examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's claimed depression.  An additional psychiatric examination is not needed, unless considered necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner is specifically requested to address whether the Veteran has any Axis I diagnosis, to include a depressive disorder, that is separate and distinct from his PTSD; or, whether his complaints of depression, panic, anxiety, etc. are symptoms of his already service-connected PTSD and/or fibromyalgia.  In making this determination, the examiner is requested to discuss the February 2011 private psychological evaluation and testing.  

If the examiner determines that the Veteran has a depressive disorder or other Axis I disorder that is separate and distinct from his service-connected PTSD and/or fibromyalgia, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that such a disorder is related to his active military service or events therein.

A complete rationale for any opinion expressed must be provided. 

3.  The AMC/RO should refer the Veteran's file to the March 2011 VA audiological examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional audiology examination is not needed, unless considered necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has claimed that he had military noise exposure while serving on active duty, to include service during the Gulf War.  He has also that he began noticing ringing in the ears during service and continued to experience symptoms of tinnitus since discharge, although on other occasions he reported that the tinnitus began after service.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and/or tinnitus is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how disability which results from noise exposure generally presents or develops in most cases, as distinguished from how it develops from other causes, in determining the likelihood that any current hearing loss and/or tinnitus was caused by noise exposure in service as opposed to some other cause.

A complete rationale for any opinion expressed must be provided. 

4.  The AMC/RO should refer the Veteran's file to the February 2011 VA fibromyalgia examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the claimed right and left elbow epicondylitis.  An additional examination is not needed, unless considered necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner is specifically requested to state whether the Veteran has a separately diagnosed bilateral elbow disorder that is separate and distinct from his fibromyalgia; or, whether the complaints of elbow pain, etc. are symptoms of his fibromyalgia.  

If the examiner determines that the Veteran has a bilateral elbow disorder that is separate and distinct from his service-connected fibromyalgia, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that such disorder is related to his active military service or events therein, to include carrying heavy equipment.  In providing this opinion, the examiner is also requested to discuss the significance of the Veteran's occupation as a welder.  

A complete rationale for any opinion expressed must be provided. 

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO should implement corrective procedures at once.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  All applicable laws and regulations should be addressed.  

Regarding the claimed depressive disorder, bilateral elbow epicondylitis, neurological disorder (shaking and tremors) and chest pain, the AMC/RO is specifically requested to make a determination as to whether these involve symptoms of already service-connected disorders, to include PTSD and fibromyalgia.  If necessary, the code sheet should be amended to reflect such determinations.  

If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


